Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornbichler et al (US 4359356) in view of Smith (US 4172562).
Kornbichler et al taught that it was known in a filament winding apparatus to wind filaments helically about a mandrel wherein the filament bundle guide included a press roller for each bundle wherein the press roller is disposed against the mandrel and used to press the fiber bundles against the mandrel and wherein a plurality (in this instance 3) press rollers are depicted wherein each guide mechanism and associated roller is disposed spaced apart circumferentially about the mandrel. Applicant is more specifically referred to Figures 2, 4 and 5 (and of note the rollers 15 in Figure 4 and rollers 21 and 22 in Figure 5 as well as the description at column 2, lines 54-column 3, line 31). The applicant is additionally advised that the reference to Kornbichler taught the use of a tensioning system to tension the fiber strands from the bobbins therein to the pressing rollers (as described in greater detail with respect to Figures 6a and 6b and column 4lines 20-46. Lastly, the reference suggested that one would have employed two side by side rollers for the pressing rollers in order to provide one with the ability to apply the filament bundles in a crisscross (back and forth) arrangement at equal but opposite directions as depicted and described with reference to Figure 5. The reference taught that the mandrel was mounted for rotation and the fibers were applied from a carriage which was reciprocated along the axis of the mandrel back and forth along the bed 6. The reference failed to teach that the fiber supply was to remain stationary while the mandrel was rotated and fed in a translating fashion along the mandrel axis back and forth through the fiber applying device. 
Smith taught that it was known at the time the invention was made to apply filaments upon a mandrel from a source wherein the fibers are disposed about the mandrel and applied at various locations along the circumference of the mandrel. The reference to Smith taught that the mandrel 13 was not only rotated during application but also was moved in the axial direction via the use of motor 24 with carriage 14 which included trolleys 15, 16 which supported the mandrel 13 and were disposed to run on rails 17 and reciprocate back and forth (so that the mandrel was moved axially back and forth past the filament applicator. The reference to Smith additionally expressed that one alternatively could move the fiber application device back and forth and retain the mandrel in rotation but leave it stationary (not translating along its axis), see column 3, lines 45-49. Clearly, rather than reciprocating the winding ring back and forth (as was performed by Kornbichler et al on a carriage) one skilled in the art would have known to mount the mandrel on the carriage for the reciprocal motion of the same as expressed by Smith. It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the mandrel upon the carriage to provide for translating movement of the mandrel along the axis of the mandrel back and forth (rather than providing the relative movement between the mandrel and the filament application device with a carriage mounted filament application device) as suggested by Smith in the filament winding device taught by Kornbichler et al. 
With respect to claim 17 and 18, the reference to Kornbichler et al taught that one would have employed a roller 73 as an element for facilitating application of tension to the filaments in the application operation, see Figure 6b and the discussion of the same. Regarding claim 20, note that the reference to Kornbichler taught the use of two rollers 21 and 22 wherein one roller was used for application in a first direction and the other roller was used in the opposite direction for application onto the mandrel. 
Claim s 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken in view of Japanese Patent 2004-291506 (of record, cited by applicant).
The references suggested that one would have reciprocated the mandrel and wound the filaments from the ring upon the mandrel in one direction and then back in the opposite direction. The references failed to teach the use of an annular returning guide tool at the end of the mandrel associated with the fibers such that the same clamp the fibers about the end and provide for the turnaround of the filaments in the winder system. One skilled in the art would have readily appreciated that the system as set forth above would have been controlled with a control system which allowed for control of the placement of the filaments at a specific angle therein. Japanese Patent ‘506 taught that one skilled in the art would have incorporated an annular ring which clamped the end of the filaments at the turnaround at the end of the mandrel, see the annular ring clamping device therein 17. It would have been obvious to employ a clamp (see Figures 2 and 7 for the arrangement of the ring) of Japanese Patent ‘506 to retain the filaments at the end of the mandrel to ensure proper setting of the filaments in the desired placement as suggested by Japanese Patent ‘506 in the system for winding in accordance with the techniques set forth above in paragraph 3.
Allowable Subject Matter
Claims 19, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 19, the prior art of record failed to teach that the pressure rollers (via movement of the fiber bundle guide units) in a radial direction of the mandrel (closer to or further away from the mandrel). 
With respect to claim 21, the prior art of record failed to teach that the pressing roller would have been provided with a concave shape such that it had a reduced diameter where the diameter was reduced toward the center of the roller as claimed. 
Regarding claim 24, there is no teaching or suggestion of the use of a roller cushioning member which absorbed variation of pressing force of pressing the at least one pressing roller on the mandrel as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krupp (3112234) taught the use of a roller having a concave surface to facilitate alignment of the filaments in the center of the roller in a filament winding operation. Darrieux (US 5358594) taught a roller biased against a surface of a mandrel with a displacement means including a spring and the radial movement of the roller up and down toward and away from the mandrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746